DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite anatomy of the human organism as structural subject matter.  
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Both independent claims 1 and 9 recite limitations for “intracranial electrodes embedded in the cranium; a deep brain stimulation system embedded into the cranium; and a brain implantable device embedded into the cranium”.  The employment of the term “embedded” in the claim appears to require the cranium as essential structure to fully describe the invention, implying that the invention may only be realized when associated with the cranium.  It is recommended that the language be revised, with respect to each element, to read that the elements are “’adapted to’ or ‘configured to’ be embedded within the cranium” to overcome the rejection under this statute. 
	Additionally, it is noted that use of the phrase “embedded into the cranium” merely implies intended use of the system elements.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite “a deep brain stimulation system embedded into the cranium”, wherein claim 9 refers to the deep brain stimulation system as a “standard deep brain stimulation”.  The issue arising here pertains to requirement that the deep brain stimulation system is embedded into the cranium, wherein the specification fails to support embedding a standard deep brain stimulation system entirely within the cranium.  The deep brain stimulation system as conventionally known as a standard system, and as described by the instant specification includes an implantable pulse generator and an implantable lead, wherein the pulse generator is conventionally implanted within a thoracic region of a patient and only the electrode bearing lead is embedded within the cranium.  The drawings and specification accompanying the present invention do not support the description of embedding an entire deep brain stimulation system in the cranium.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bakker et al. (US Publication no. 2016/0166326).
In regard to claims 1 and 4, Bakker et al. describes a neuromodulation system configured for deep brain stimulation therapies.  Figure 3 shows an example of the system comprising: intracranial electrodes 132, an implantable neurostimulation lead 130, a brain implantable device 111 (i.e., active lead can, ALC, located at proximal end of implantable neurostimulation lead, also see figure 5C), an interface cable 120, and an implantable pulse generator (IPG) 110 (para 61).  All elements recited above are electrically and mechanically linked together to form a deep brain stimulation system.  The lead 130 with ALC 111 is configured for implantation in the cranial space of the brain (para 63).
Further regarding the ALC 111 (considered to comprise the brain implantable device), Bakker et al. provides that the ALC includes: an electronics module 500 with an active switch matrix to direct stimulation and/or sensing to any combination of electrodes 132; a stimulation generator that is in addition to the pulse generator of IPG 110, and logic components (para 61, 65, 67, and 71; i.e., ALC is capable of providing stimulation and recording neural on its own).  The electronics module 500 of Bakker et al. is considered to comprise circuitry elements similar to the elements claimed pertaining to power conditioning, buffering, amplifier arrays, logic boards, signal acquisition and filtering, and memory as these are recognized as conventional signal processing hardware.
In regard to claims 2 and 7-9, the ALC 111 of Bakker et al. serves to direct stimulation and sensing signals to and from electrodes 132.  The ALC 111 may also include a pulse generator in addition to the pulse generator of IPG 110, wherein the pulse generator of the ALC 111 may direct electrical stimulation provided by the logic of the ALC 111 (para 61).  In the situation where the ALC 111 uses the internal pulse generator and logic to direct stimulation to the electrodes, the ALC 111 operates in claimed discovery mode wherein the ALC uses it’s on on-board algorithms to create stimulation.  In the situation where the ALC 111 permits passage of stimulation generated from the IPG 110, the ALC operates according to the claimed pass-through mode.  In this manner, the switch matrix of the ALC is configured to toggle between the pass-through mode and a discover mode.  The logic of the ALC appears to decide when to instruct the switch matrix in this manner, 
In regard to claims 3, 5, and 10, the ALC 111 (considered to comprise the brain implantable device), Bakker et al. provides that the ALC includes: an electronics module 500 with an active switch matrix to direct stimulation and/or sensing to any combination of electrodes 132; a stimulation generator that is in addition to the pulse generator of IPG 110, and logic components (para 61, 65, 67, and 71; i.e., ALC is capable of providing stimulation and recording neural on its own).  The electronics module 500 of Bakker et al. is considered to comprise circuitry elements similar to the elements claimed pertaining to power conditioning, buffering, amplifier arrays, logic boards, signal acquisition and filtering, and memory as these are recognized as conventional signal processing hardware.
In regard to claim 6, as depicted in fig. 3 of Bakker et al. the disclosed system includes a brain implantable device (ALC 111) in electrical and mechanical communication with a standard deep brain stimulation system (IPG 110).  
In regard to claim 11, the ALC 111 includes a conductor to receive power from the IPG 110 (para 68). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 August 2022